Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 1 of 43




           EXHIBIT 6
                             Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 2 of 43

                                                      PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


       Claim 1 Elements                                                                Applicability
 A method, comprising:                  Cisco Advanced Malware Protection (AMP) for Endpoints, when in operation, practices a method,
                                        comprising: at at least one server (e.g., one or more servers that includes, accesses, and/or
 at at least one server:                serves: the Cisco AMP for Endpoints/Connectors, global intelligence database/CVE database,
                                        AMP for Endpoints Console, etc.): identifying first vulnerability information (e.g., a smaller “sub‐
 identifying first vulnerability        set” of actual vulnerabilities relevant to a particular operating system/application/version
 information utilizing second           thereof, including associated information including but not limited to information describing the
 vulnerability information that is      actual vulnerabilities themselves, information describing endpoints that contain the particular
 used to identify a plurality of        operating system/application/version thereof, information describing
 potential vulnerabilities, the first   policy/detection/remediation techniques for addressing the actual vulnerabilities relevant to the
 vulnerability information being        particular operating system/application/version thereof including signature/policy updates for
 identified by:                         anti‐virus/intrusion‐detection‐system (IDS)/firewall software, where such vulnerabilities each
                                        include a security weakness, gap, or flaw that could be exploited by an attack or threat, etc.)
                                        utilizing second vulnerability information (e.g., a larger “super‐set” list of possible vulnerabilities
                                        relevant to different operating systems/applications/versions thereof, including associated
                                        information including but not limited to information describing the possible vulnerabilities
                                        themselves, information describing the different operating systems/applications/versions
                                        thereof, information describing policy/detection/remediation techniques for addressing the
                                        potential vulnerabilities relevant to the different operating systems/applications/versions
                                        thereof including signature/policy updates for anti‐virus/intrusion‐detection‐system
                                        (IDS)/firewall software, where such vulnerabilities each include a security weakness, gap, or flaw
                                        that could be exploited by an attack or threat, etc.) that is used to identify a plurality of potential
                                        vulnerabilities (e.g., possible vulnerabilities relevant to different operating
                                        systems/applications/versions thereof, etc.), the first vulnerability information being identified
                                        by:

                                        Note: See, for example, the evidence below (emphasis added, if any):



                                                                                                                                      Page 1
                                                                EXHIBIT 6
                           Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 3 of 43

                                                PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                    Applicability
                                      “AMP Cloud provides access to the global intelligence database that is constantly updated
                                       and augmented with new detections and provides a great breadth of knowledge to the AMP
                                       Connector through one‐to‐one hash lookups, a generic signature engine, and the machine
                                       learning engine.”




                                  https://www.cisco.com/c/dam/en/us/products/collateral/security/amp‐for‐endpoints/white‐
                                  paper‐c11‐740980.pdf

                                  “Common Vulnerabilities and Exposures

                                  The Common Vulnerabilities and Exposures (CVE) database records known vulnerabilities in
                                  various applications. All vulnerabilities are noted by their unique CVE ID. The CVE ID shown in the
                                  Console can be clicked to get more details on the vulnerability.”



                                                                                                                             Page 2
                           Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 4 of 43

                                                PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                  Applicability
                                  Cisco AMP for Endpoints User Guide, Chapter 20,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Designed for Cisco Firepower® network threat appliances, AMP for Networks detects, blocks,
                                  tracks, and contains malware threats across multiple threat vectors within a single system. It also
                                  provides the visibility and control necessary to protect your organization against highly
                                  sophisticated, targeted, zero-day, and persistent advanced malware threats.”
                                  https://www.cisco.com/c/en/us/products/collateral/security/amp‐appliances/datasheet‐c78‐
                                  733182.html (emphasis added)

                                  “Features and Benefits of Cisco AMP for Endpoints”

                                   Feature            Benefits
                                   ...                ...
                                   Dashboards         Gain visibility into your environment through a single pane of glass ‐ with
                                                      a view into hosts, devices, applications, users, files, and geolocation
                                                      information, as well as advanced persistent threats (APTs), threat root
                                                      causes, and other vulnerabilities ‐ to provide a comprehensive contextual
                                                      view so that you can make informed security decisions.
                                   ...                ...
                                   Exploit            Memory attacks can penetrate endpoints, and malware evades security
                                   Prevention         defenses by exploiting vulnerabilities in applications and operating system
                                                      processes. The Exploit Prevention feature will defend endpoints from all
                                                      exploit‐based, memory injection attacks—including ransomware using in‐
                                                      memory techniques, web‐borne attacks that use shellcode to run a



                                                                                                                             Page 3
                           Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 5 of 43

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                      Applicability
                                                      payload, and zero‐day attacks on software vulnerabilities yet to be
                                                      patched.
                                    ...               ...
                                    Vulnerabilities   Identify vulnerable software and close attack pathways. This feature
                                                      shows a list of hosts that contain vulnerable software, a list of the
                                                      vulnerable software on each host, and the hosts most likely to be
                                                      compromised. Powered by our threat intelligence and security analytics,
                                                      AMP identifies vulnerable software being targeted by malware, shows
                                                      you the potential exploit, and provides you with a prioritized list of hosts
                                                      to patch.
                                   https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                   733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collater
                                   al/enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html
                                   (emphasis added)

 identifying at least one          Cisco Advanced Malware Protection (AMP) for Endpoints, when in operation, practices a method
 operating system of a plurality   for identifying at least one operating system (e.g., a Windows, Mac, Linux, and/or Android
 of devices, and                   operating system, etc., or an application/version thereof, etc.) of a plurality of devices (e.g., 50+
                                   nodes licensed to use the software, etc.), and

                                   Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                   any):

                                   Note: Each node has “AMP for Endpoint” Connector software installed thereon that identifies
                                   the operating system/applications/versions thereof on such node.

                                   “Deployment Options for Protection Everywhere

                                                                                                                                Page 4
                           Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 6 of 43

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                      Applicability

                                  Cybercriminals launch their attacks through a variety of entry points into organizations. To be
                                  truly effective at catching stealthy attacks, organizations need visibility into as many attack
                                  vectors as possible. Therefore, the AMP solution can be deployed at different control points
                                  throughout the extended network. Organizations can deploy the solution how and where they
                                  want it to meet their specific security needs. Options include those in the following list:”

                                   Product Name        Details
                                   Cisco AMP for       Protect PCs running Windows, Macs, Linux systems, and Android mobile
                                   Endpoints           devices using AMP’s lightweight connector, with no performance impact
                                                       on users. AMP for Endpoints can also be launched from AnyConnect v4.1.
                                  https://www.cisco.com/c/en/us/solutions/collateral/enterprise‐networks/advanced‐malware‐
                                  protection/solution‐overview‐c22‐734228.html (emphasis added)

                                  “Software requirements”

                                   Cisco AMP for       ●   Microso Windows XP with Service Pack 3 or later
                                   Endpoints           ●   Microso Windows Vista with Service Pack 2 or later
                                                       ●   Microso Windows 7
                                                       ●   Microso Windows 8 and 8.1
                                                       ●   Microso Windows 10
                                                       ●   Microso Windows Server 2003
                                                       ●   Microso Windows Server 2008
                                                       ●   Microso Windows Server 2012
                                                       ●   Mac OS X 10.7 and later
                                                       ●   Linux Red Hat Enterprise 6.5, 6.6, 6.7, 6.8, 7.2, and 7.3
                                                       ●   Linux CentOS 6.4, 6.5, 6.6, 6.7, 6.8, 7.2 and 7.3

                                                                                                                            Page 5
                            Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 7 of 43

                                                     PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


         Claim 1 Elements                                                         Applicability
                                        Cisco AMP for         Android version 2.1 and later
                                        Endpoints on
                                        Android mobile
                                        devices
                                        Cisco AMP for       MDM supervised iOS version 11
                                        Endpoints on
                                        Apple iOS
                                       https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                       733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collater
                                       al/enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html

                                       “Cisco’s AMP for endpoints subscription offerings begin with a minimum of 50 nodes, and thus
                                       inherently the network would include a plurality of devices (e.g., nodes, etc.), that include at
                                       least a first, second, and third device.”
                                       http://winncom.com.ua/wp‐content/uploads/2018/06/Cisco‐Advanced‐Malware‐Protection‐for‐
                                       Endpoints.pdf

 based on the at least one             Cisco Advanced Malware Protection (AMP) for Endpoints, when in operation, practices a method
 operating system, identifying at      for, based on the at least one operating system (e.g., the Windows, Mac, Linux, and/or Android
 least one of the plurality of         operating system, etc., or an application/version thereof, etc.), identifying at least one of the
 potential vulnerabilities as an       plurality of potential vulnerabilities (e.g., the possible vulnerabilities relevant to different
 actual vulnerability of a plurality   operating systems/applications/versions thereof, etc.) as an actual vulnerability of a plurality of
 of actual vulnerabilities of the at   actual vulnerabilities (e.g., a subset of the possible vulnerabilities that is relevant to the identified
 least one operating system to         at least one operating system, etc.) of the at least one operating system (e.g., the Windows, Mac,
 which the plurality of devices is     Linux, and/or Android operating system, etc., or an application/version thereof, etc.) to which the
 actually vulnerable; and              plurality of devices (e.g., the 50+ nodes licensed to use the software, etc.) is actually vulnerable;
                                       and

                                                                                                                                       Page 6
                           Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 8 of 43

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                    Applicability

                                  Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                  any):

                                  Note: Each node has “AMP for Endpoint” Connector software installed thereon that identifies
                                  the operating system/applications/versions thereof on such node and, based thereon, uses the
                                  second vulnerability information (e.g., the larger “super‐set” list of possible vulnerabilities
                                  relevant to different operating systems/applications/versions thereof) to identify the first
                                  vulnerability information (e.g., the smaller “sub‐set” of actual vulnerabilities relevant to the
                                  particular operating system/applications/versions thereof on the particular node).

                                  “Whenever an executable file is moved, copied, or executed the AMP for Endpoints Connector
                                  performs a cloud lookup to check the file disposition (clean, malicious, or unknown). If the
                                  executable file is an application with known vulnerabilities recorded in the Common
                                  Vulnerabilities and Exposures (CVE) database that information is displayed on the Vulnerable
                                  Software page.

                                  Currently the following applications and versions on Windows operating systems are reported on
                                  the vulnerabilities page:
                                  ...
                                  By default, all known vulnerable programs are shown.
                                  ...
                                  Additional information is available at the bottom of the expanded program list item. The
                                  following topics provide additional information through the associated links:
                                    Observed in Groups
                                    Last Observed (computer)


                                                                                                                            Page 7
                            Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 9 of 43

                                                     PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


         Claim 1 Elements                                                           Applicability
                                         Events
                                         File Trajectory"
                                       Cisco AMP for Endpoints User Guide, Chapter 20,
                                       (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                       Updated: December 14, 2020

 communicating, from the at            Cisco Advanced Malware Protection (AMP) for Endpoints, when in operation, practices a method
 least one server and to at least      for communicating, from the at least one server (e.g., the one or more servers that includes,
 one of the plurality of devices       accesses, and/or serves: the Cisco AMP for Endpoints/Connectors, global intelligence
 over at least one network, the        database/CVE database, AMP for Endpoints Console, etc.) and to at least one of the plurality of
 first vulnerability information,      devices (e.g., one of the 50+ nodes licensed to use the software, etc.) over at least one network,
 the first vulnerability               the first vulnerability information (e.g., the smaller “sub‐set” of actual vulnerabilities relevant to a
 information corresponding with        particular operating system/application/version thereof), the first vulnerability information
 the actual vulnerabilities of the     corresponding with the actual vulnerabilities (e.g., the subset of the possible vulnerabilities that
 at least one operating system of      is relevant to the identified at least one operating system, etc.) of the at least one operating
 the at least one device, and          system (e.g., the Windows, Mac, Linux, and/or Android operating system, etc., or an
 excluding at least a portion of       application/version thereof, etc.) of the at least one device (e.g., one of the 50+ nodes licensed to
 the second vulnerability              use the software, etc.), and excluding at least a portion of the second vulnerability information
 information that does not             (e.g., the larger “super‐set” list of possible vulnerabilities relevant to different operating
 correspond with the actual            systems/applications/versions thereof) that does not correspond with the actual vulnerabilities
 vulnerabilities of the at least one   (e.g., the subset of the possible vulnerabilities that is relevant to the identified at least one
 operating system of the at least      operating system, etc.) of the at least one operating system (e.g., the Windows, Mac, Linux,
 one device;
                                       and/or Android operating system, etc., or an application/version thereof, etc.) of the at least one
                                       device (e.g., one of the 50+ nodes licensed to use the software, etc.);

                                       Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                       any):

                                                                                                                                      Page 8
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 10 of 43

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                     Applicability

                                  Note: As set forth below, Cisco AMP for Endpoints includes AMP Update Server software that
                                  generates (and communicates to the Connectors/devices) at least a portion of the first
                                  vulnerability information (e.g., signature/policy updates for anti‐virus/intrusion‐detection‐system
                                  (IDS)/firewall software) utilizing the second vulnerability information (e.g., ALL signature/policy
                                  updates for anti‐virus/intrusion‐detection‐system (IDS)/firewall software available at the AMP
                                  Update server and/or other update servers). As set forth below, the AMP Update Server and/or
                                  other servers automatically determine which of the updates to generate and communicate.

                                  Note: As set forth below, a subset of virus scanner updates (e.g., TETRA signatures, etc.) are
                                  communicated to the Connectors.

                                  “The AMP Update Server is designed to reduce the high volume of network traffic consumed by
                                  the AMP for Endpoints Windows Connector while fetching TETRA definition updates from Cisco
                                  servers. The utility aims to reduce the update bandwidth consumption by acting either as a
                                  caching HTTP proxy server, or by periodically fetching updates to a location that can be served by
                                  an on‐premises HTTP server that you must set up and configure. You must enable your Local
                                  AMP Update Server under the TETRA section of your Windows policies. It may take an hour or
                                  longer for the AMP Update Server to download initial content from the Cisco Cloud.”
                                  Cisco AMP for Endpoints User Guide, Chapter 27,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  Note: As set forth below, a subset of intrusion‐related updates (e.g., Exploit Prevention Engine
                                  information, etc.) are communicated to the Connectors.




                                                                                                                             Page 9
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 11 of 43

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                    Applicability
                                  “Updated Exploit Prevention Engine to include changes related to the vulnerability described in
                                  CVE‐2020‐0796.”
                                  Cisco AMP for Endpoints Release Notes, June 25, 2020 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                  “AMP for Endpoints Console 5.4.20200624

                                  Bugfixes/Updates
                                   • Fixed issue where MSSP partners were not able to see more than 25 customers on the MSSP
                                      partner page. (CSCvu61075)
                                   • Updated list of processes protected by and excluded from the AMP for Endpoints Windows
                                      Exploit Prevention engine.”
                                  Cisco AMP for Endpoints Release Notes, June 24, 2020 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                  “AMP for Endpoints Premier subscriptions include Cisco SecureX Threat Hunting. Cisco SecureX
                                  Threat Hunting leverages the expertise of both Talos and the Cisco AMP Efficacy Research Team
                                  to help identify threats found within the customer environment. It is an analyst‐centric process
                                  that enables organizations to uncover hidden advanced threats missed by automated
                                  preventative and detective controls. Once threats are detected, customers are notified so they
                                  can begin remediation.
                                  ...
                                  Remediation includes recommendations on actions that can or should be taken, to include
                                  pointed investigation components from the incident. Any possible mitigation measures for the
                                  specific incident may be included if applicable.”




                                                                                                                          Page 10
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 12 of 43

                                                PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                  Applicability
                                  Cisco AMP for Endpoints User Guide, Chapter 28,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Exploit Prevention (Connector version 6.0.5 and later)

                                  The AMP for Endpoints Exploit Prevention engine defends your endpoints from memory injection
                                  attacks commonly used by malware and other zero‐day attacks on unpatched software
                                  vulnerabilities. When it detects an attack against a protected process it will be blocked and
                                  generate an event but there will not be a quarantine. You can use Device Trajectory to help
                                  determine the vector of the attack and add it to a Custom Detections ‐ Simple list.

                                  To enable the exploit prevention engine, go to Modes and Engines in your policy and select Audit
                                  or Block mode. Audit mode is only available on AMP for Endpoints Windows Connector 7.3.1 and
                                  later. Earlier versions of the Connector will treat Audit mode the same as Block mode.”
                                  Cisco AMP for Endpoints User Guide, Chapter 7,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  "AMP for Endpoints Exploit Prevention ...‐ Device Flow Correlation, which inspects incoming and
                                  outgoing network communications of a process/file on the endpoint and allows the enforcement
                                  of a restrictive action according to the policy." Page 13,
                                  (https://www.cisco.com/c/dam/en/us/products/collateral/security/mitre‐att‐ck‐wp.pdf Last
                                  Updated: April 2020

                                  Note: As set forth below, a subset of firewall updates (e.g., firewall‐related isolation information,
                                  etc.) are communicated to the Connectors.


                                                                                                                              Page 11
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 13 of 43

                                                PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                     Applicability

                                  “AMP for Endpoints Console 5.4.20191001

                                  New
                                    Beta ‐ Endpoint Isolation IP Allow lists: there is a new Endpoint Isolation IP Allow list type
                                      under Outbreak Control > Network ‐ IP Block & Allow Lists.
                                       IP lists with no ports and less than 200 IP addresses that are connected to Endpoint
                                          Isolation in policies will be migrated; IP lists that don’t meet these criteria will not be
                                          migrated and will need to be recreated as Endpoint Isolation IP Allow lists and added to
                                          the Endpoint Isolation policy.
                                       Policies and groups using the Endpoint Isolation IP Allow lists will appear in the IP List
                                          details panel. All new IP allow lists for Endpoint Isolation must be created using this new
                                          list type.”
                                  Cisco AMP for Endpoints Release Notes, October 1, 2019 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                  “AMP for Endpoints Windows Connector 7.0.5

                                  New
                                   • Endpoint Isolation is a feature that lets you block incoming and outgoing network activity on
                                      a Windows computer to prevent threats such as data exfiltration and malware propagation.
                                   • System Process Protection notifications
                                       are less verbose. (CSCvn41948)
                                       are no longer sent when the process in question is excluded by process exclusions.
                                          (CSCvo90440)”
                                  Cisco AMP for Endpoints Release Notes, October 8, 2019 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)


                                                                                                                             Page 12
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 14 of 43

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                     Applicability

                                  “Blocked List Data Source enables you to select the IP blocked lists your Connectors use. If you
                                  select Custom, your Connectors will only use the IP blocked lists you have added to the policy.
                                  Choose Cisco to have your Connectors only use the Cisco Intelligence Feed to define malicious
                                  sites. The Cisco Intelligence Feed represents IP addresses determined by Talos to have a poor
                                  reputation. All the IP addresses in this list are flushed every 24 hours. If Talos continues to
                                  observe poor behavior related to an address it will be added back to the list. The Custom and
                                  Cisco option will allow you to use both the IP blocked lists you have added to the policy and the
                                  Cisco Intelligence Feed.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  Note: Following is evidence of other update servers (other than the AMP Update Server):

                                  “North America Firewall Exceptions

                                  Organizations located in North America must allow connectivity from the Connector to the
                                  following servers over HTTPS (TCP 443):
                                   • Event Server ‐ intake.amp.cisco.com
                                   • Management Server ‐ mgmt.amp.cisco.com
                                   • Policy Server ‐ policy.amp.cisco.com
                                   • Error Reporting ‐ crash.amp.cisco.com
                                   • Endpoint IOC Downloads ‐ ioc.amp.cisco.com
                                   • Advanced Custom Signatures ‐ custom‐signatures.amp.cisco.com
                                   • Connector Upgrades ‐ upgrades.amp.cisco.com (TCP 80 and 443)
                                   • Remote File Fetch ‐ rff.amp.cisco.com


                                                                                                                            Page 13
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 15 of 43

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                     Applicability
                                  To allow the Connector to communicate with Cisco cloud servers for file and network disposition
                                  lookups the firewall must allow the clients to connect to the following server over TCP 443:
                                   • Cloud Host ‐ cloud‐ec.amp.cisco.com
                                  For AMP for Endpoints Windows version 5.0 and higher you will need to use the following Cloud
                                  Host address and enrollment server (both TCP 443) instead:
                                   • Cloud Host ‐ cloud‐ec‐asn.amp.cisco.com
                                   • Enrollment Server ‐ enrolment.amp.cisco.com
                                  If you have TETRA enabled on any of your AMP for Endpoints Connectors you must allow access
                                  to the following server over TCP 80 and 443 for signature updates:
                                   • Update Server ‐ tetra‐defs.amp.cisco.com
                                  To use Orbital on your AMP for Endpoints Connectors, you must allow access to the following
                                  servers over TCP 443:
                                   • Orbital Updates ‐ orbital.amp.cisco.com
                                   • Orbital Queries ‐ ncp.orbital.amp.cisco.com
                                   • Orbital Installer ‐ update.orbital.amp.cisco.com
                                  If you have Behavioral Protection enabled on your AMP for Endpoints Windows Connectors you
                                  need to allow access to the following server over TCP 443 for signature updates:
                                   • Behavioral Protection Signatures ‐ apde.amp.cisco.com”
                                  Cisco AMP for Endpoints User Guide, Chapter 7,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Cisco‐Maintained Exclusions

                                  Cisco‐Maintained Exclusions are created and maintained by Cisco to provide better compatibility
                                  between the AMP for Endpoints Connector and antivirus, security, or other software. Click the
                                  Cisco‐Maintained Exclusions button to view the list of exclusions. These cannot be deleted or


                                                                                                                         Page 14
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 16 of 43

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                     Applicability
                                  modified and are presented so you can see which files and directories are being excluded for
                                  each application. These exclusions may also be updated over time with improvements and new
                                  exclusions may be added for new versions of an application. When one of these exclusions is
                                  updated, any policies using the exclusion will also be updated so the new exclusions are pushed
                                  to your Connectors.

                                  Each row displays the operating system, exclusion set name, the number of exclusions, the
                                  number of groups using the exclusion set, and the number of computers using the exclusion set.
                                  You can use the search bar to find exclusion sets by name, path, extension, threat name, or SHA‐
                                  256. You can also filter the list by operating system by clicking on the respective tabs.”
                                  Cisco AMP for Endpoints User Guide, Chapter 3,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Windows Connector: Product Updates




                                                                                                                          Page 15
                           Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 17 of 43

                                                PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


         Claim 1 Elements                                                       Applicability
                                   When a product update is available, you can choose whether or not to update your endpoints on
                                   a per‐policy basis. You will see an entry in the Product Version dropdown menu showing which
                                   version you are going to and it will populate the Update Server so you can see where the files
                                   will be pulled from. There will also be information to show how many Connectors in groups that
                                   use the policy will require a reboot after updating.

                                   You can then define the window in which updates are allowed to occur by choosing a Date
                                   Range. In Date Range, click Start to select a date and time for your start window and End to
                                   select a date and time for your end window. The Update Interval allows you to specify how long
                                   your Connectors will wait between checks for new product updates, including Orbital updates.
                                   This can be configured between every 30 minutes to every 24 hours to reduce network traffic.

                                   Between the times set in the Date Range, if a Connector calls home to pick up a policy, it will pick
                                   up the product update. Because the Connector calls home at an interval dependent on the
                                   Heartbeat Interval, you will want to plan your Update Window accordingly; that is, make sure the
                                   interval specified in the Update Window is larger than the Heartbeat Interval.

                                   If you are updating to version 4.3 or later of the AMP for Endpoints Windows Connector you will
                                   be presented with different reboot options. As of version 4.3 some updates may not require a
                                   reboot to take effect.”
                                   Cisco AMP for Endpoints User Guide, Chapter 4,
                                   (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                   Updated: December 14, 2020

 at the at least one device:       Cisco Advanced Malware Protection (AMP) for Endpoints, when in operation, practices a method
                                   for, at the at least one device (e.g., one of the 50+ nodes licensed to use the software, etc.):
                                   receiving, from the at least one server (e.g., the one or more servers that includes, accesses,

                                                                                                                             Page 16
                          Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 18 of 43

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


         Claim 1 Elements                                                       Applicability
 receiving, from the at least one   and/or serves: the Cisco AMP for Endpoints/Connectors, global intelligence database/CVE
 server over the at least one       database, AMP for Endpoints Console, etc.) over the at least one network, the first vulnerability
 network, the first vulnerability   information (e.g., the smaller “sub‐set” of actual vulnerabilities relevant to a particular operating
 information;                       system/application/version thereof);

                                    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                    any):

                                    Note: As set forth below, Cisco AMP for Endpoints includes AMP Update Server software that
                                    generates (and communicates to the Connectors/devices) at least a portion of the first
                                    vulnerability information (e.g., signature/policy updates for anti‐virus/intrusion‐detection‐system
                                    (IDS)/firewall software) utilizing the second vulnerability information (e.g., ALL signature/policy
                                    updates for anti‐virus/intrusion‐detection‐system (IDS)/firewall software available at the AMP
                                    Update server and/or other update servers). As set forth below, the AMP Update Server and/or
                                    other servers automatically determine which of the updates to generate and communicate, for
                                    each device to receive.

                                    Note: As set forth below, a subset of virus scanner updates (e.g., TETRA signatures, etc.) are
                                    communicated to the Connectors.

                                    “The AMP Update Server is designed to reduce the high volume of network traffic consumed by
                                    the AMP for Endpoints Windows Connector while fetching TETRA definition updates from Cisco
                                    servers. The utility aims to reduce the update bandwidth consumption by acting either as a
                                    caching HTTP proxy server, or by periodically fetching updates to a location that can be served by
                                    an on‐premises HTTP server that you must set up and configure. You must enable your Local
                                    AMP Update Server under the TETRA section of your Windows policies. It may take an hour or
                                    longer for the AMP Update Server to download initial content from the Cisco Cloud.”


                                                                                                                                Page 17
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 19 of 43

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                  Applicability
                                  Cisco AMP for Endpoints User Guide, Chapter 27,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  Note: As set forth below, a subset of intrusion‐related updates (e.g., Exploit Prevention Engine
                                  information, etc.) are communicated to the Connectors.

                                  “AMP for Endpoints Console 5.4.20200624

                                  Bugfixes/Updates
                                   • Fixed issue where MSSP partners were not able to see more than 25 customers on the MSSP
                                      partner page. (CSCvu61075)
                                   • Updated list of processes protected by and excluded from the AMP for Endpoints Windows
                                      Exploit Prevention engine.”
                                  Cisco AMP for Endpoints Release Notes, June 24, 2020 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                  “AMP for Endpoints Premier subscriptions include Cisco SecureX Threat Hunting. Cisco SecureX
                                  Threat Hunting leverages the expertise of both Talos and the Cisco AMP Efficacy Research Team
                                  to help identify threats found within the customer environment. It is an analyst‐centric process
                                  that enables organizations to uncover hidden advanced threats missed by automated
                                  preventative and detective controls. Once threats are detected, customers are notified so they
                                  can begin remediation.
                                  ...
                                  Remediation includes recommendations on actions that can or should be taken, to include
                                  pointed investigation components from the incident. Any possible mitigation measures for the
                                  specific incident may be included if applicable.”


                                                                                                                            Page 18
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 20 of 43

                                                PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                  Applicability
                                  Cisco AMP for Endpoints User Guide, Chapter 28,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Exploit Prevention (Connector version 6.0.5 and later)

                                  The AMP for Endpoints Exploit Prevention engine defends your endpoints from memory injection
                                  attacks commonly used by malware and other zero‐day attacks on unpatched software
                                  vulnerabilities. When it detects an attack against a protected process it will be blocked and
                                  generate an event but there will not be a quarantine. You can use Device Trajectory to help
                                  determine the vector of the attack and add it to a Custom Detections ‐ Simple list.

                                  To enable the exploit prevention engine, go to Modes and Engines in your policy and select Audit
                                  or Block mode. Audit mode is only available on AMP for Endpoints Windows Connector 7.3.1 and
                                  later. Earlier versions of the Connector will treat Audit mode the same as Block mode.”
                                  Cisco AMP for Endpoints User Guide, Chapter 7,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  "AMP for Endpoints Exploit Prevention ...‐ Device Flow Correlation, which inspects incoming and
                                  outgoing network communications of a process/file on the endpoint and allows the enforcement
                                  of a restrictive action according to the policy." Page 13,
                                  (https://www.cisco.com/c/dam/en/us/products/collateral/security/mitre‐att‐ck‐wp.pdf Last
                                  Updated: April 2020

                                  Note: As set forth below, a subset of firewall updates (e.g., firewall‐related isolation information,
                                  etc.) are communicated to the Connectors.


                                                                                                                              Page 19
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 21 of 43

                                                PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                     Applicability

                                  “AMP for Endpoints Console 5.4.20191001

                                  New
                                    Beta ‐ Endpoint Isolation IP Allow lists: there is a new Endpoint Isolation IP Allow list type
                                      under Outbreak Control > Network ‐ IP Block & Allow Lists.
                                       IP lists with no ports and less than 200 IP addresses that are connected to Endpoint
                                          Isolation in policies will be migrated; IP lists that don’t meet these criteria will not be
                                          migrated and will need to be recreated as Endpoint Isolation IP Allow lists and added to
                                          the Endpoint Isolation policy.
                                       Policies and groups using the Endpoint Isolation IP Allow lists will appear in the IP List
                                          details panel. All new IP allow lists for Endpoint Isolation must be created using this new
                                          list type.”
                                  Cisco AMP for Endpoints Release Notes, October 1, 2019 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                  “AMP for Endpoints Windows Connector 7.0.5

                                  New
                                   • Endpoint Isolation is a feature that lets you block incoming and outgoing network activity on
                                      a Windows computer to prevent threats such as data exfiltration and malware propagation.
                                   • System Process Protection notifications
                                       are less verbose. (CSCvn41948)
                                       are no longer sent when the process in question is excluded by process exclusions.
                                          (CSCvo90440)”
                                  Cisco AMP for Endpoints Release Notes, October 8, 2019 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)


                                                                                                                             Page 20
                           Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 22 of 43

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


         Claim 1 Elements                                                         Applicability

                                      “Blocked List Data Source enables you to select the IP blocked lists your Connectors use. If you
                                      select Custom, your Connectors will only use the IP blocked lists you have added to the policy.
                                      Choose Cisco to have your Connectors only use the Cisco Intelligence Feed to define malicious
                                      sites. The Cisco Intelligence Feed represents IP addresses determined by Talos to have a poor
                                      reputation. All the IP addresses in this list are flushed every 24 hours. If Talos continues to
                                      observe poor behavior related to an address it will be added back to the list. The Custom and
                                      Cisco option will allow you to use both the IP blocked lists you have added to the policy and the
                                      Cisco Intelligence Feed.”
                                      Cisco AMP for Endpoints User Guide, Chapter 4,
                                      (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                      Updated: December 14, 2020

 identifying a first portion of the   Cisco Advanced Malware Protection (AMP) for Endpoints, when in operation, practices a method
 first vulnerability information      for identifying a first portion of the first vulnerability information (e.g., the smaller “sub‐set” of
 that includes data inspection‐       actual vulnerabilities relevant to a particular operating system/application/version thereof,) that
 related information that             includes data inspection‐related information (e.g., signature/policy updates for anti‐virus
 corresponds with at least one of     software, etc.) that corresponds with at least one of the actual vulnerabilities (e.g., the subset of
 the actual vulnerabilities of the    the possible vulnerabilities that is relevant to the identified at least one operating system, etc.) of
 at least one operating system of     the at least one operating system (e.g., the Windows, Mac, Linux, and/or Android operating
 the at least one device, and that    system, etc., or an application/version thereof, etc.) of the at least one device (e.g., one of the
 excludes other data inspection‐      50+ nodes licensed to use the software, etc.), and that excludes other data inspection‐related
 related information of the           information of the second vulnerability information (e.g., the larger “super‐set” list of possible
 second vulnerability information     vulnerabilities relevant to different operating systems/applications/versions thereof) that does
 that does not correspond with        not correspond with the actual vulnerabilities (e.g., the subset of the possible vulnerabilities that
 the actual vulnerabilities of the    is relevant to the identified at least one operating system, etc.) of the at least one operating
                                      system (e.g., the Windows, Mac, Linux, and/or Android operating system, etc., or an

                                                                                                                                   Page 21
                          Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 23 of 43

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


          Claim 1 Elements                                                        Applicability
 at least one operating system of    application/version thereof, etc.) of the at least one device (e.g., one of the 50+ nodes licensed to
 the at least one device;            use the software, etc.);

                                     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                     any):

                                     Note: As set forth below, a subset of virus scanner updates (e.g., TETRA signatures, etc.) are
                                     communicated to the Connectors.

                                     “The AMP Update Server is designed to reduce the high volume of network traffic consumed by
                                     the AMP for Endpoints Windows Connector while fetching TETRA definition updates from Cisco
                                     servers. The utility aims to reduce the update bandwidth consumption by acting either as a
                                     caching HTTP proxy server, or by periodically fetching updates to a location that can be served by
                                     an on‐premises HTTP server that you must set up and configure. You must enable your Local
                                     AMP Update Server under the TETRA section of your Windows policies. It may take an hour or
                                     longer for the AMP Update Server to download initial content from the Cisco Cloud.”
                                     Cisco AMP for Endpoints User Guide, Chapter 27,
                                     (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                     Updated: December 14, 2020

 identifying a first event of a      Cisco Advanced Malware Protection (AMP) for Endpoints, when in operation, practices a method
 plurality of events in connection   for identifying a first event of a plurality of events (e.g., a first discrete event that triggers at least
 with the at least one device;       one of the signature/policy updates for the anti‐virus software, etc.) in connection with the at
                                     least one device (e.g., one of the 50+ nodes licensed to use the software, etc.); causing a
 causing a determination that the    determination that the at least one of the actual vulnerabilities (e.g., the subset of the possible
 at least one of the actual          vulnerabilities that is relevant to the identified at least one operating system, etc.) corresponding
 vulnerabilities corresponding       with the data inspection‐related information (e.g., the signature/policy updates for anti‐virus

                                                                                                                                      Page 22
                          Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 24 of 43

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


          Claim 1 Elements                                                         Applicability
 with the data inspection‐related    software, etc.) is susceptible to being taken advantage of by the first event identified in
 information is susceptible to       connection with the at least one device(e.g., one of the 50+ nodes licensed to use the software,
 being taken advantage of by the     etc.), utilizing the data inspection‐related information (e.g., the signature/policy updates for anti‐
 first event identified in           virus software, etc.); identifying a second event of the plurality of events (e.g., a second discrete
 connection with the at least one    event that does not trigger any of the signature/policy updates for the anti‐virus software, etc.)
 device, utilizing the data          in connection with the at least one device (e.g., one of the 50+ nodes licensed to use the
 inspection‐related information;     software, etc.); causing a determination that the at least one of the actual vulnerabilities (e.g.,
                                     the subset of the possible vulnerabilities that is relevant to the identified at least one operating
 identifying a second event of the   system, etc.) corresponding with the data inspection‐related information (e.g., the
 plurality of events in connection   signature/policy updates for anti‐virus software, etc.) is not susceptible to being taken advantage
 with the at least one device;       of by the second event (e.g., a second discrete event that does not trigger any of the
                                     signature/policy updates for the anti‐virus software, etc.) identified in connection with the at
 causing a determination that the    least one device (e.g., one of the 50+ nodes licensed to use the software, etc.), utilizing the data
 at least one of the actual          inspection‐related information (e.g., the signature/policy updates for anti‐virus software, etc.);
 vulnerabilities corresponding
 with the data inspection‐related    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 information is not susceptible to   any):
 being taken advantage of by the
 second event identified in
                                     Note: The TETRA/ClamAV anti‐virus software includes signatures/policies that are triggered by
 connection with the at least one
                                     some events (e.g., the first event, etc.), and that are not triggered by other events (e.g., the
 device, utilizing the data
                                     second event, etc.), so that only malicious events (relevant to the device’s operating system)
 inspection‐related information;
                                     trigger a response.

                                     “TETRA




                                                                                                                                 Page 23
                          Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 25 of 43

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                        Applicability
                                     TETRA is a full antivirus replacement and should never be enabled if another antivirus engine is
                                     installed. TETRA can also consume significant bandwidth when downloading definition updates,
                                     so caution should be exercised before enabling it in a large environment.

                                     To enable TETRA and adjust settings go to Advanced Settings > TETRA in your policy.”
                                     Cisco AMP for Endpoints User Guide, Chapter 7,
                                     (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                     Updated: December 14, 2020

                                     “Detection Engines

                                     Windows, Mac, and Linux Connectors have the option of enabling offline detection engines
                                     (TETRA for Windows and ClamAV for Mac and Linux) to protect the endpoint from malware
                                     without connecting to the Cisco Cloud to query each file.”
                                     Cisco AMP for Endpoints User Guide, Chapter 4,
                                     (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                     Updated: December 14, 2020

 identifying a second portion of     Cisco Advanced Malware Protection (AMP) for Endpoints, when in operation, practices a method
 the first vulnerability             for identifying a second portion of the first vulnerability information (e.g., the smaller “sub‐set” of
 information that includes traffic   actual vulnerabilities relevant to a particular operating system/application/version thereof,) that
 inspection‐related information      includes traffic inspection‐related information (e.g., signature/policy updates for intrusion‐
 that corresponds with at least      detection software, etc.) that corresponds with at least one of the actual vulnerabilities (e.g., the
 one of the actual vulnerabilities   subset of the possible vulnerabilities that is relevant to the identified at least one operating
 of the at least one operating       system, etc.) of the at least one operating system (e.g., the Windows, Mac, Linux, and/or Android
 system of the at least one          operating system, etc., or an application/version thereof, etc.) of the at least one device (e.g.,
 device, and that excludes other     one of the 50+ nodes licensed to use the software, etc.), and that excludes other traffic


                                                                                                                                  Page 24
                           Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 26 of 43

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


          Claim 1 Elements                                                        Applicability
 traffic inspection‐related         inspection‐related information of the second vulnerability information (e.g., the larger “super‐set”
 information of the second          list of possible vulnerabilities relevant to different operating systems/applications/versions
 vulnerability information that     thereof) that does not correspond with the actual vulnerabilities (e.g., the subset of the possible
 does not correspond with the       vulnerabilities that is relevant to the identified at least one operating system, etc.) of the at least
 actual vulnerabilities of the at   one operating system (e.g., the Windows, Mac, Linux, and/or Android operating system, etc., or
 least one operating system of      an application/version thereof, etc.) of the at least one device (e.g., one of the 50+ nodes
 the at least one device;           licensed to use the software, etc.);

                                    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                    any):

                                    Note: As set forth below, a subset of intrusion‐related updates (e.g., Exploit Prevention Engine
                                    information, etc.) are communicated to the Connectors.

                                    “Updated Exploit Prevention Engine to include changes related to the vulnerability described in
                                    CVE‐2020‐0796.”
                                    Cisco AMP for Endpoints Release Notes, June 25, 2020 Update
                                    (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                    “AMP for Endpoints Console 5.4.20200624

                                    Bugfixes/Updates
                                    • Fixed issue where MSSP partners were not able to see more than 25 customers on the MSSP
                                       partner page. (CSCvu61075)
                                    • Updated list of processes protected by and excluded from the AMP for Endpoints Windows
                                       Exploit Prevention engine.”



                                                                                                                                 Page 25
                          Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 27 of 43

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                       Applicability
                                      Cisco AMP for Endpoints Release Notes, June 24, 2020 Update
                                      (https://docs.amp.cisco.com/Release%20Notes.pdf)

 identifying a third event of the     Cisco Advanced Malware Protection (AMP) for Endpoints, when in operation, practices a method
 plurality of events in connection    for identifying a third event of the plurality of events (e.g., a third discrete event that triggers at
 with the at least one device;        least one of the signature/policy updates for the intrusion detection software, etc.) in connection
                                      with the at least one device (e.g., one of the 50+ nodes licensed to use the software, etc.);
 causing a determination that the     causing a determination that the at least one of the actual vulnerabilities (e.g., the subset of the
 at least one of the actual           possible vulnerabilities that is relevant to the identified at least one operating system, etc.)
 vulnerabilities corresponding        corresponding with the traffic inspection‐related information (e.g., signature/policy updates for
 with the traffic inspection‐         intrusion detection software, etc.) is susceptible to being taken advantage of by the third event
 related information is               (e.g., a third discrete event that triggers at least one of the signature/policy updates for the
 susceptible to being taken           intrusion detection software, etc.) identified in connection with the at least one device (e.g., one
 advantage of by the third event      of the 50+ nodes licensed to use the software, etc.), utilizing the traffic inspection‐related
 identified in connection with the    information (e.g., signature/policy updates for intrusion detection software, etc.); identifying a
 at least one device, utilizing the   fourth event of the plurality of events (e.g., a fourth discrete event that does not trigger at least
 traffic inspection‐related           one of the signature/policy updates for the intrusion detection software, etc.) in connection with
 information;                         the at least one device (e.g., one of the 50+ nodes licensed to use the software, etc.); causing a
                                      determination that the at least one of the actual vulnerabilities (e.g., the subset of the possible
 identifying a fourth event of the    vulnerabilities that is relevant to the identified at least one operating system, etc.) corresponding
 plurality of events in connection
                                      with the traffic inspection‐related information (e.g., signature/policy updates for intrusion
 with the at least one device;
                                      detection software, etc.) is not susceptible to being taken advantage of by the fourth event (e.g.,
                                      a fourth discrete event that does not trigger at least one of the signature/policy updates for the
 causing a determination that the
                                      intrusion detection software, etc.) identified in connection with the at least one device (e.g., one
 at least one of the actual
                                      of the 50+ nodes licensed to use the software, etc.), utilizing the traffic inspection‐related
 vulnerabilities corresponding
                                      information (e.g., signature/policy updates for intrusion detection software, etc.);
 with the traffic inspection‐


                                                                                                                                   Page 26
                            Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 28 of 43

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


          Claim 1 Elements                                                    Applicability
 related information is not          Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 susceptible to being taken          any):
 advantage of by the fourth
 event identified in connection      Note: The anti‐intrusion software includes signatures/policies that are triggered by some events
 with the at least one device,       (e.g., the third event, etc.), and that are not triggered by other events (e.g., the fourth event,
 utilizing the traffic inspection‐   etc.), so that only malicious events (relevant to the device’s operating system) trigger a response.
 related information;
                                     “Detect and Block Exploit Attempts

                                     Cisco AMP for Networks builds on the Cisco Firepower Next‐Generation Intrusion Prevention
                                     System (NGIPS). When the system is deployed in line, it detects and blocks client‐side exploit
                                     attempts that can lead to malicious file downloads, commonly referred to as drive‐by attacks.
                                     The NGIPS system can also protect against other vulnerability exploit attempts aimed at web
                                     browsers, Adobe Acrobat, Java, Flash, and other commonly targeted client applications. Acting as
                                     early as possible in the attack chain, the system attempts to limit collateral damage and avoid
                                     costly cleanup efforts.”
                                     https://www.cisco.com/c/en/us/products/collateral/security/amp‐appliances/datasheet‐c78‐
                                     733182.html (emphasis added)

                                     “Exploit Prevention (Connector version 6.0.5 and later)

                                     The AMP for Endpoints Exploit Prevention engine defends your endpoints from memory injection
                                     attacks commonly used by malware and other zero‐day attacks on unpatched software
                                     vulnerabilities. When it detects an attack against a protected process it will be blocked and
                                     generate an event but there will not be a quarantine. You can use Device Trajectory to help
                                     determine the vector of the attack and add it to a Custom Detections ‐ Simple list.



                                                                                                                                Page 27
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 29 of 43

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                       Applicability
                                  To enable the exploit prevention engine, go to Modes and Engines in your policy and select Audit
                                  or Block mode. Audit mode is only available on AMP for Endpoints Windows Connector 7.3.1 and
                                  later. Earlier versions of the Connector will treat Audit mode the same as Block mode.”
                                  Cisco AMP for Endpoints User Guide, Chapter 7,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “AMP for Endpoints Premier subscriptions include Cisco SecureX Threat Hunting. Cisco SecureX
                                  Threat Hunting leverages the expertise of both Talos and the Cisco AMP Efficacy Research Team
                                  to help identify threats found within the customer environment. It is an analyst‐centric process
                                  that enables organizations to uncover hidden advanced threats missed by automated
                                  preventative and detective controls. Once threats are detected, customers are notified so they
                                  can begin remediation.
                                  ...
                                  Remediation includes recommendations on actions that can or should be taken, to include
                                  pointed investigation components from the incident. Any possible mitigation measures for the
                                  specific incident may be included if applicable.”
                                  Cisco AMP for Endpoints User Guide, Chapter 28,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  "AMP for Endpoints Exploit Prevention ...‐ Device Flow Correlation, which inspects incoming and
                                  outgoing network communications of a process/file on the endpoint and allows the enforcement
                                  of a restrictive action according to the policy." Page 13,
                                  (https://www.cisco.com/c/dam/en/us/products/collateral/security/mitre‐att‐ck‐wp.pdf) Last
                                  Updated: April 2020



                                                                                                                          Page 28
                           Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 30 of 43

                                                     PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


          Claim 1 Elements                                                            Applicability
 identifying a third portion of the    Cisco Advanced Malware Protection (AMP) for Endpoints, when in operation, practices a method
 first vulnerability information       for identifying a third portion of the first vulnerability information (e.g., the smaller “sub‐set” of
 that includes firewall‐related        actual vulnerabilities relevant to a particular operating system/application/version thereof) that
 information that corresponds          includes firewall‐related information (e.g., signature/policy updates for firewall software, etc.)
 with at least one of the actual       that corresponds with at least one of the actual vulnerabilities (e.g., the subset of the possible
 vulnerabilities of the at least one   vulnerabilities that is relevant to the identified at least one operating system, etc.) of the at least
 operating system of the at least      one operating system (e.g., the Windows, Mac, Linux, and/or Android operating system, etc., or
 one device, and that excludes         an application/version thereof, etc.) of the at least one device (e.g., one of the 50+ nodes
 other firewall‐related                licensed to use the software, etc.), and that excludes other firewall‐related information of the
 information of the second             second vulnerability information (e.g., the larger “super‐set” list of possible vulnerabilities
 vulnerability information that        relevant to different operating systems/applications/versions thereof) that does not correspond
 does not correspond with the          with the actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is relevant to
 actual vulnerabilities of the at      the identified at least one operating system, etc.) of the at least one operating system (e.g., the
 least one operating system of         Windows, Mac, Linux, and/or Android operating system, etc., or an application/version thereof,
 the at least one device;              etc.) of the at least one device (e.g., one of the 50+ nodes licensed to use the software, etc.);

                                       Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                       any):

                                       Note: As set forth below, a subset of firewall updates (e.g., firewall‐related isolation information,
                                       etc.) are communicated to the Connectors.

                                       “AMP for Endpoints Console 5.4.20191001

                                       New
                                        Beta ‐ Endpoint Isolation IP Allow lists: there is a new Endpoint Isolation IP Allow list type
                                          under Outbreak Control > Network ‐ IP Block & Allow Lists.

                                                                                                                                     Page 29
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 31 of 43

                                                PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                        Applicability
                                       IP lists with no ports and less than 200 IP addresses that are connected to Endpoint
                                          Isolation in policies will be migrated; IP lists that don’t meet these criteria will not be
                                          migrated and will need to be recreated as Endpoint Isolation IP Allow lists and added to
                                          the Endpoint Isolation policy.
                                       Policies and groups using the Endpoint Isolation IP Allow lists will appear in the IP List
                                          details panel. All new IP allow lists for Endpoint Isolation must be created using this new
                                          list type.”
                                  Cisco AMP for Endpoints Release Notes, October 1, 2019 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                  “AMP for Endpoints Windows Connector 7.0.5

                                  New
                                   • Endpoint Isolation is a feature that lets you block incoming and outgoing network activity on
                                      a Windows computer to prevent threats such as data exfiltration and malware propagation.
                                   • System Process Protection notifications
                                       are less verbose. (CSCvn41948)
                                       are no longer sent when the process in question is excluded by process exclusions.
                                          (CSCvo90440)”
                                  Cisco AMP for Endpoints Release Notes, October 8, 2019 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                  “Blocked List Data Source enables you to select the IP blocked lists your Connectors use. If you
                                  select Custom, your Connectors will only use the IP blocked lists you have added to the policy.
                                  Choose Cisco to have your Connectors only use the Cisco Intelligence Feed to define malicious
                                  sites. The Cisco Intelligence Feed represents IP addresses determined by Talos to have a poor
                                  reputation. All the IP addresses in this list are flushed every 24 hours. If Talos continues to


                                                                                                                             Page 30
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 32 of 43

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                     Applicability
                                  observe poor behavior related to an address it will be added back to the list. The Custom and
                                  Cisco option will allow you to use both the IP blocked lists you have added to the policy and the
                                  Cisco Intelligence Feed.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  Note: Following is evidence of other update servers (other than the AMP Update Server):

                                  “North America Firewall Exceptions

                                  Organizations located in North America must allow connectivity from the Connector to the
                                  following servers over HTTPS (TCP 443):
                                   • Event Server ‐ intake.amp.cisco.com
                                   • Management Server ‐ mgmt.amp.cisco.com
                                   • Policy Server ‐ policy.amp.cisco.com
                                   • Error Reporting ‐ crash.amp.cisco.com
                                   • Endpoint IOC Downloads ‐ ioc.amp.cisco.com
                                   • Advanced Custom Signatures ‐ custom‐signatures.amp.cisco.com
                                   • Connector Upgrades ‐ upgrades.amp.cisco.com (TCP 80 and 443)
                                   • Remote File Fetch ‐ rff.amp.cisco.com
                                  To allow the Connector to communicate with Cisco cloud servers for file and network disposition
                                  lookups the firewall must allow the clients to connect to the following server over TCP 443:
                                   • Cloud Host ‐ cloud‐ec.amp.cisco.com
                                  For AMP for Endpoints Windows version 5.0 and higher you will need to use the following Cloud
                                  Host address and enrollment server (both TCP 443) instead:
                                   • Cloud Host ‐ cloud‐ec‐asn.amp.cisco.com


                                                                                                                            Page 31
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 33 of 43

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                     Applicability
                                   • Enrollment Server ‐ enrolment.amp.cisco.com
                                  If you have TETRA enabled on any of your AMP for Endpoints Connectors you must allow access
                                  to the following server over TCP 80 and 443 for signature updates:
                                   • Update Server ‐ tetra‐defs.amp.cisco.com
                                  To use Orbital on your AMP for Endpoints Connectors, you must allow access to the following
                                  servers over TCP 443:
                                   • Orbital Updates ‐ orbital.amp.cisco.com
                                   • Orbital Queries ‐ ncp.orbital.amp.cisco.com
                                   • Orbital Installer ‐ update.orbital.amp.cisco.com
                                  If you have Behavioral Protection enabled on your AMP for Endpoints Windows Connectors you
                                  need to allow access to the following server over TCP 443 for signature updates:
                                   • Behavioral Protection Signatures ‐ apde.amp.cisco.com”
                                  Cisco AMP for Endpoints User Guide, Chapter 7,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Cisco‐Maintained Exclusions

                                  Cisco‐Maintained Exclusions are created and maintained by Cisco to provide better compatibility
                                  between the AMP for Endpoints Connector and antivirus, security, or other software. Click the
                                  Cisco‐Maintained Exclusions button to view the list of exclusions. These cannot be deleted or
                                  modified and are presented so you can see which files and directories are being excluded for
                                  each application. These exclusions may also be updated over time with improvements and new
                                  exclusions may be added for new versions of an application. When one of these exclusions is
                                  updated, any policies using the exclusion will also be updated so the new exclusions are pushed
                                  to your Connectors.



                                                                                                                         Page 32
                          Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 34 of 43

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                          Applicability
                                     Each row displays the operating system, exclusion set name, the number of exclusions, the
                                     number of groups using the exclusion set, and the number of computers using the exclusion set.
                                     You can use the search bar to find exclusion sets by name, path, extension, threat name, or SHA‐
                                     256. You can also filter the list by operating system by clicking on the respective tabs.”
                                     Cisco AMP for Endpoints User Guide, Chapter 3,
                                     (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                     Updated: December 14, 2020

 identifying a fifth event of the    Cisco Advanced Malware Protection (AMP) for Endpoints, when in operation, practices a method
 plurality of events in connection   for identifying a fifth event of the plurality of events (e.g., a fifth discrete event that triggers at
 with the at least one device;       least one of the signature/policy updates for the firewall software, etc.) in connection with the at
                                     least one device (e.g., one of the 50+ nodes licensed to use the software, etc.); causing a
 causing a determination that the    determination that the at least one of the actual vulnerabilities (e.g., the subset of the possible
 at least one of the actual          vulnerabilities that is relevant to the identified at least one operating system, etc.) corresponding
 vulnerabilities corresponding       with the firewall‐related information (e.g., signature/policy updates for firewall software, etc.) is
 with the firewall‐related           susceptible to being taken advantage of by the fifth event (e.g., a fifth discrete event that triggers
 information is susceptible to       at least one of the signature/policy updates for the firewall software, etc.) identified in
 being taken advantage of by the     connection with the at least one device (e.g., one of the 50+ nodes licensed to use the software,
 fifth event identified in           etc.), utilizing the firewall‐related information (e.g., signature/policy updates for firewall
 connection with the at least one    software, etc.); identifying a sixth event of the plurality of events (e.g., a sixth discrete event that
 device, utilizing the firewall‐     does not trigger at least one of the signature/policy updates for the firewall software, etc.) in
 related information;                connection with the at least one device (e.g., one of the 50+ nodes licensed to use the software,
                                     etc.); and causing a determination that the at least one of the actual vulnerabilities (e.g., the
 identifying a sixth event of the    subset of the possible vulnerabilities that is relevant to the identified at least one operating
 plurality of events in connection   system, etc.) corresponding with the firewall‐related information (e.g., signature/policy updates
 with the at least one device; and
                                     for firewall software, etc.) is not susceptible to being taken advantage of by the sixth event (e.g.,
                                     a sixth discrete event that does not trigger at least one of the signature/policy updates for the

                                                                                                                                   Page 33
                          Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 35 of 43

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


          Claim 1 Elements                                                        Applicability
 causing a determination that the    firewall software, etc.) identified in connection with the at least one device (e.g., one of the 50+
 at least one of the actual          nodes licensed to use the software, etc.), utilizing the firewall‐related information (e.g.,
 vulnerabilities corresponding       signature/policy updates for firewall software, etc.);
 with the firewall‐related
 information is not susceptible to   Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 being taken advantage of by the     any):
 sixth event identified in
 connection with the at least one    Note: The firewall software includes signatures/policies that are triggered by some events (e.g.,
 device, utilizing the firewall‐     the fifth event, etc.), and that are not triggered by other events (e.g., the sixth event, etc.), so
 related information; and            that only malicious events (relevant to the device’s operating system) trigger a response.

                                     “Firewall Connectivity

                                     To allow the AMP for Endpoints Connector to communicate with Cisco systems, the firewall must
                                     allow the clients to connect to certain servers over specific ports. There are three sets of servers
                                     depending on where you are located: one for the European Union, one for Asia Pacific, Japan,
                                     and Greater China, and one for the rest of the world.

                                     IMPORTANT! If your firewall requires IP address exceptions, see this Cisco TechNote.”
                                     Cisco AMP for Endpoints User Guide, Chapter 7,
                                     (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                     Updated: December 14, 2020

                                     “AMP for Endpoints Windows Connector 7.0.5

                                     New



                                                                                                                                  Page 34
                          Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 36 of 43

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                        Applicability
                                      • Endpoint Isolation is a feature that lets you block incoming and outgoing network activity on
                                         a Windows computer to prevent threats such as data exfiltration and malware propagation.
                                      • System Process Protection notifications
                                          are less verbose. (CSCvn41948)
                                          are no longer sent when the process in question is excluded by process exclusions.
                                             (CSCvo90440)”
                                     Cisco AMP for Endpoints Release Notes, October 8, 2019 Update
                                     (https://docs.amp.cisco.com/Release%20Notes.pdf)

 at at least one administrator       Cisco Advanced Malware Protection (AMP) for Endpoints, when in operation, practices a method
 computer:                           for, at at least one administrator computer (e.g., a machine with a browser for accessing the AMP
                                     for Endpoints Console, etc.): in response to administrator action (e.g., user input, etc.), causing
 in response to administrator        setting, before the first and second events, of a first policy (e.g., a policy for anti‐virus software,
 action, causing setting, before     etc.) associated with utilizing the data inspection‐related information (e.g., signature/policy
 the first and second events, of a   updates for anti‐virus software, etc.) that is applied to a group including each of the plurality of
 first policy associated with        devices (e.g., the 50+ nodes licensed to use the software, etc.) that has the at least one operating
 utilizing the data inspection‐      system (e.g., the Windows, Mac, Linux, and/or Android operating system, etc., or an
 related information that is         application/version thereof, etc.);
 applied to a group including
 each of the plurality of devices    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 that has the at least one           any):
 operating system;
                                     “System Requirements

                                     To access the AMP for Endpoints Console, you will need one of the following Web browsers:
                                     • Internet Explorer 11 or higher
                                     • Microsoft Edge 38.14393 or higher

                                                                                                                                  Page 35
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 37 of 43

                                                PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                      Applicability
                                   • Mozilla Firefox 14 or higher
                                   • Apple Safari 6 or higher
                                   • Google Chrome 20 or higher”
                                  Cisco AMP for Endpoints User Guide, Chapter 1,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Policy Summary

                                  Click on a policy to toggle between its expanded settings and collapsed view or use the Expand
                                  and Collapse All buttons at the top right of the list to do the same for all the policies on the page.




                                                                                                                               Page 36
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 38 of 43

                                                PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                      Applicability




                                  View Changes will take you to a filtered view of the Audit Log showing all the changes for that
                                  specific policy. You can also use View All Changes at the top of the page to show changes to all
                                  policies.

                                  Click Edit to modify an existing policy or click Duplicate if you want to create a new policy with
                                  the same settings.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020


                                                                                                                             Page 37
                          Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 39 of 43

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


          Claim 1 Elements                                                         Applicability
 in response to administrator        Cisco Advanced Malware Protection (AMP) for Endpoints, when in operation, practices a method
 action, causing setting, before     for, in response to administrator action (e.g., user input, etc.), causing setting, before the third
 the third and fourth events, of a   and fourth events, of a second policy (e.g., a policy for intrusion‐detection software, etc.)
 second policy associated with       associated with utilizing the traffic inspection‐related information (e.g., signature/policy updates
 utilizing the traffic inspection‐   for intrusion‐detection software, etc.) that is applied the group including each of the plurality of
 related information that is         devices (e.g., the 50+ nodes licensed to use the software, etc.) that has the at least one operating
 applied the group including each    system (e.g., the Windows, Mac, Linux, and/or Android operating system, etc., or an
 of the plurality of devices that    application/version thereof, etc.); and
 has the at least one operating
 system; and                         Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                     any):

                                     “Policy Summary

                                     Click on a policy to toggle between its expanded settings and collapsed view or use the Expand
                                     and Collapse All buttons at the top right of the list to do the same for all the policies on the page.




                                                                                                                                  Page 38
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 40 of 43

                                                PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                      Applicability




                                  View Changes will take you to a filtered view of the Audit Log showing all the changes for that
                                  specific policy. You can also use View All Changes at the top of the page to show changes to all
                                  policies.

                                  Click Edit to modify an existing policy or click Duplicate if you want to create a new policy with
                                  the same settings.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020



                                                                                                                             Page 39
                           Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 41 of 43

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


          Claim 1 Elements                                                         Applicability
 in response to administrator        Cisco Advanced Malware Protection (AMP) for Endpoints, when in operation, practices a method
 action, causing setting, before     for, in response to administrator action (e.g., user input, etc.), causing setting, before the fifth
 the fifth and sixth events, of a    and sixth events, of a third policy (e.g., a policy for firewall software, etc.) associated with utilizing
 third policy associated with        the firewall‐related information (e.g., signature/policy updates for firewall software, etc.) that is
 utilizing the firewall‐related      applied to the group including each of the plurality of devices (e.g., the 50+ nodes licensed to use
 information that is applied to      the software, etc.) that has the at least one operating system (e.g., the Windows, Mac, Linux,
 the group including each of the     and/or Android operating system, etc., or an application/version thereof, etc.).
 plurality of devices that has the
 at least one operating system.      Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                     any):

                                     “Policy Summary

                                     Click on a policy to toggle between its expanded settings and collapsed view or use the Expand
                                     and Collapse All buttons at the top right of the list to do the same for all the policies on the page.




                                                                                                                                     Page 40
                        Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 42 of 43

                                                PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints


        Claim 1 Elements                                                      Applicability




                                  View Changes will take you to a filtered view of the Audit Log showing all the changes for that
                                  specific policy. You can also use View All Changes at the top of the page to show changes to all
                                  policies.

                                  Click Edit to modify an existing policy or click Duplicate if you want to create a new policy with
                                  the same settings.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020



                                                                                                                             Page 41
                          Case 6:21-cv-00337-ADA Document 1-6 Filed 04/07/21 Page 43 of 43

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Cisco Advanced Malware Protection (AMP) for Endpoints



Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in
any manner. For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different
excerpt(s) of the relevant reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights
are reserved to correct the same in connection with any subsequent correlations.




                                                                                                                                Page 42
